Case 8:19-cv-01884-JSM-SPF Document 1 Filed 08/01/19 Page 1 of 8 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 AUDRIANA HOGAN, on behalf
 of herself and on behalf of all others
 similarly situated,

        Plaintiff,

 v.                                             CASE NO.:

 FLOYO, LLC, ORANGE LEAF
 HOLDINGS, LLC, and RICHARD
 KASPERBAUER, an individual,

       Defendants.
 ____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, AUDRIANA HOGAN (“Plaintiff”), by and through undersigned counsel,

 on behalf of herself and on behalf of all others similarly situated, brings this action against

 Defendants, FLOYO, LLC (“FLOYO”), ORANGE LEAF HOLDINGS LLC (“Corporate

 Orange Leaf”), and RICHARD KASPERBAUER (“Kasperbauer”), (collectively as

 “Defendants”), and in support of her claims states as follows:

                              JURISDICTION AND VENUE

        1.      This is an action for damages under the Fair Labor Standards Act (“FLSA”),

 29 U.S.C. § 201 et seq., for failure to pay a minimum wage. This Complaint is filed as a

 collective action under 29 U.S.C. § 216(b).

        2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29

 U.S.C. § 201 et seq.




                                               1
Case 8:19-cv-01884-JSM-SPF Document 1 Filed 08/01/19 Page 2 of 8 PageID 2




        3.      Venue is proper in the Middle District of Florida, because all of the events

 giving rise to these claims occurred in Sarasota County, Florida, which lies within the

 Middle District.

                    SUPPORTING FACTS AND ALLEGATIONS

        4.      Orange Leaf Holdings LLC is a nation-wide frozen yogurt franchisor d/b/a

 Orange Leaf Frozen Yogurt. FLOYO, LLC is a franchisee of Corporate Orange Leaf and

 operates multiple stores located in Sarasota, Florida and Fort Meyers, Florida. FLOYO,

 LLC is owned and managed by Defendant Kasperbauer.

        5.      Defendants are “joint-employers” under the FLSA by virtue of their

 rigorous control over all of its franchisees and individual employees. Further, work

 performed by Plaintiff and members of the Class for the primary employer, FLOYO,

 simultaneously benefits a second employer, Corporate Orange Leaf.

        6.      Corporate Orange Leaf and Non-Party Humble Donut entered into a

 partnership agreement to provide co-branding, joint-franchise opportunities to franchisees

 and customers. Collectively, Defendants exercise control over almost all aspects of a

 franchisee’s operations, including, but not limited to, the job application process, job

 screening process, job qualification requirements, employment policies, pricing, uniforms,

 food quality and preparation, store design, etc. Further, Corporate Orange Leaf prepares

 the payroll and distribute the payment of wages for Plaintiff and members of the Class.

                                        PARTIES

        7.      Plaintiff is a resident of Sarasota County, Florida and was employed by All

 Defendants until her termination.




                                             2
Case 8:19-cv-01884-JSM-SPF Document 1 Filed 08/01/19 Page 3 of 8 PageID 3




        8.      Defendant FLOYO, LLC operates a self-service frozen yogurt franchise and

 mini-donut franchise in Sarasota, in Sarasota County, Florida.

        9.      Defendant RICHARD KASPERBAUER is an individual owner of FLOYO,

 LLC and exercises significant day-to-day control over FLOYO, including with respect to

 personnel, management, and daily business operations.

        10.     Defendant ORANGE LEAF HOLDINGS LLC is a franchisor that operates

 a nation-wide chain of self-service frozen yogurt franchises based in Oklahoma City,

 Oklahoma. Defendant Corporate Orange Leaf maintains significant control over its

 franchises and individual employees.

                                GENERAL ALLEGATIONS

        11.     Plaintiff has satisfied all conditions precedent, or they have been waived.

        12.     Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

        13.     Plaintiff requests a jury trial for all issues so triable.

        14.     At all times, Named Plaintiff, AUDRIANA HOGAN was employed by

 Defendants as a cashier.

        15.     The putative class of similarly situated employees consists of all other

 cashiers employed by Defendants within the last three years. These similarly situated

 persons will be referred to as “Members of the Class” or “the Class.”

        16.     At all times material hereto, Defendants were an “employer” within the

 meaning of the FLSA, 29 U.S.C. § 203(d).

        17.     Defendants continue to be an “employer” within the meaning of the FLSA.




                                                3
Case 8:19-cv-01884-JSM-SPF Document 1 Filed 08/01/19 Page 4 of 8 PageID 4




        18.     At all times material hereto, Plaintiff and Members of the Class were

 “engaged in the production of goods” for commerce within the meaning of Sections 6 and

 7 of the FLSA, and as such were subject to the individual coverage of the FLSA.

        19.     At all times relevant to this action, the annual gross sales volume of

 Defendants exceeded $500,000 per year.

        20.     Defendants supervised Plaintiff and the Class, and exercised control over

 the wages, hours, and working conditions of Plaintiff and the Class. Defendants also

 controlled the payroll practices.

                                          FACTS

        21.     Plaintiff began working for Defendants as a cashier on September 10, 2018.

 Plaintiff was paid less than the federal minimum wage, specifically; Defendants have been

 taking advantage of a tip credit, which allows Defendants to include in its calculation of

 wages a portion of the amounts Plaintiff received in tips.

        22.     Defendants required Plaintiff to “tip out” her tips earned for each shift to a

 tip pool controlled by Defendants.

        23.     Defendants required Plaintiff to participate in an illegal and mandatory tip

 pool (or tip sharing arrangements) in which Defendants distributed Plaintiff’s tips to

 individuals who are not considered “customarily and regularly tipped employees.”

 Therefore, Defendants forfeited their right to claim a tip credit adjustment to minimum

 wage obligations for each hour Plaintiff worked while employed for Defendants.

        24.     At all times material hereto, Defendants failed to pay Plaintiff all tips

 earned. Defendants retained tips which are the property of Plaintiff.



                                              4
Case 8:19-cv-01884-JSM-SPF Document 1 Filed 08/01/19 Page 5 of 8 PageID 5




         25.      Defendants’ actions were willful, and showed reckless disregard for the

 provisions of the FLSA. Defendants have been taking advantage of a tip credit which

 allowed Defendants to include in their calculation of wages a portion of the amount

 Plaintiff received in tips.

                     FLSA COLLECTIVE ACTION ALLEGATIONS
                         (All Plaintiffs against All Defendants)

         26.     Plaintiff brings this case as an “opt-in” collective action on behalf of

 similarly situated employees of Defendants (the “Class”) pursuant to 29 U.S.C. § 216(b).

 The Class is composed of cashiers whom Defendants failed to compensate for failure to

 pay the Class all tips earned in accordance with the FLSA.

         27.     Therefore, notice is properly sent to: “All cashiers whom Defendants failed

 to compensate for all of the earned tips from September 2018 to March 2019.”

         28.     The Corporate Defendants are joint-employers and both individually and

 collectively constitute enterprises engage in commerce as defined by 29 U.S.C.

 §203(s)(1)(A) because at all times material hereto it had an annual gross volume of sales

 in excess of $500,000.00.

         29.     The total number and identities of the Class members may be determined

 from the records of Defendants, and the Class may easily and quickly be notified of the

 pendency of this action.

         30.     Plaintiff is similar to the Class because she and the Class have been

 unlawfully denied full payment of their minimum wages as mandated by the FLSA.

         31.     Plaintiff’s experience with Defendants’ payroll practices is typical of the

 experiences of the Class.


                                              5
Case 8:19-cv-01884-JSM-SPF Document 1 Filed 08/01/19 Page 6 of 8 PageID 6




         32.     Defendants’ failure to compensate each Class Member, in that they have

 not received the minimum wage required by the FLSA.

         33.     Defendants’ practice of making unlawful deductions from wages in

 violation of the FLSA is common to the Class.

         34.     Overall, Plaintiff’s experience as a cashier who worked for Defendants is

 typical of the experience of the Class.

         35.     Specific job titles or job duties of the Class do not prevent collective

 treatment.

         36.     Although the issues of damages can be individual in character, there

 remains a common nucleus of operative facts concerning Defendants’ liability under the

 FLSA in this case.

                  COUNT I – FLSA MINIMUM WAGE VIOLATIONS

         37.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 25

 of this Complaint, as though fully set forth herein.

         38.     Defendants’ policy and practice of requiring its tipped employees to tip out

 employees who do not customarily and regularly receive tips, violates the FLSA.

         39.     Defendants’ policy and practice failed to inform tipped employees of the

 provisions of 29 U.S.C. § 213(m) which violates the FLSA.

         40.     During the statutory period Defendants violated the tip credit exception to

 the minimum wage provisions of the FLSA. Accordingly, Defendants are not permitted to

 take a tip credit.




                                               6
Case 8:19-cv-01884-JSM-SPF Document 1 Filed 08/01/19 Page 7 of 8 PageID 7




           41.   Defendants knew or should have known that their policies and practices

 relating to tip pooling violate the FLSA.

           42.   Defendants have not made a good faith effort to comply with the FLSA.

           43.   Rather, Defendants knowingly, willfully, and/or with reckless disregard,

 carried out, and continue to carry out their illegal tip-pooling practices.

           44.   Plaintiff is entitled to the difference between the wage she received by

 Defendants and the applicable minimum wage for all hours worked, in addition to the

 amount Plaintiff was required to tip-out to Defendants’ employees who are not customarily

 tipped.

           45.   In addition, Plaintiff is entitled to an amount equal to her unpaid wages as

 liquidated damages, as well as reasonable attorney’s fees and costs of this action. 29 U.S.C.

 § 216(b).

           46.   As a result of the foregoing, Plaintiff has suffered damages.

           WHEREFORE, Plaintiff demands:

                 a)     Judgment against Defendants for an amount equal to Plaintiff’s

                        unpaid back wages;

                 b)     Judgment against Defendants that their violations of the FLSA were

                        willful;

                 c)     An equal amount to the damages as liquidated damages;

                 d)     To the extent liquidated damages are not awarded, an award of

                        prejudgment interest;

                 e)     Restitution for tip outs required by Defendants which violated the



                                                7
Case 8:19-cv-01884-JSM-SPF Document 1 Filed 08/01/19 Page 8 of 8 PageID 8




                         FLSA;

                 f)      All costs and attorney’s fees incurred in prosecuting these claims;

                         and

                 g)      For such further relief as the Court deems just and equitable.

                                  JURY TRIAL DEMAND

 Plaintiff demands trial by jury as to all issues so triable.

 Dated this 1st day of August, 2019.

                                                 Respectfully submitted,

                                                 /s/ Brandon J. Hill_________________
                                                 BRANDON J. HILL
                                                 Florida Bar Number: 37061
                                                 Anthony M. Knight, Esq.
                                                 Florida Bar Number: 1010530
                                                 WENZEL FENTON CABASSA, P.A.
                                                 1110 North Florida Ave., Suite 300
                                                 Tampa, Florida 33602
                                                 Direct: 813-337-7992
                                                 Main: 813-224-0431
                                                 Facsimile: 813-229-8712
                                                 Email: bhill@wfclaw.com
                                                 Email: aknight@wfclaw.com
                                                 Email: jcornell@wfclaw.com
                                                 Email: rcooke@wfclaw.com
                                                 Attorney for Plaintiff




                                                8
